Title: From George Washington to Colonel Goose Van Schaick, 31 July 1780
From: Washington, George
To: Van Schaick, Goose


					
						Sir
						Peck’s Kill July 31. 1780
					
					I have received Your Two Letters of the 29th Instant and am concerned to find that the Enemy have again appeared before Fort Schuyler in such force. I am the more concerned at the event, as the Garrison notwithstanding the timely precautions I had taken & which I hoped had been carried into execution appears to be by no means in a proper & respectable state as to provisions. From the emergency & absolute necessity of the case, His Excellency the Governor who is fortunately here, transmits You an Impress Warrant for procuring an instant supply, which You will exert Your self to obtain & the necessary means of transportation by every practicable way. His Excellency has also issued his Orders with respect to the Militia—and besides I have written to the Commanding Officer of the Massachusett’s Militia at Claverack and desired him to send Five Hundred of them without delay to Albany, who are to place themselves under the command of Brigadr Genl Van Ransaler & will act with him for repelling the Enemy. With the Militia of the State & this reinforcement, I should hope that they will be obliged to return.
					I have written to the Commissary of Military Stores at West point & directed him to forward immediately to Albany to Mr Ransaler, the Commissary, powder & Lead equal to One Hundred Thousand Rounds, which he will issue on your Order or General Ransaler’s. The Officers

of the Militia should be enjoined to have the utmost care taken of the ammunition and whatever is not used, it would be best if it could be returned into the Store. I am sir Yr Most Obedt st
					
						G.W.
					
				